Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2002

Govt of VI v. Viust
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2557




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Govt of VI v. Viust" (2002). 2002 Decisions. Paper 321.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/321


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 01-2557
                           ___________

                GOVERNMENT OF THE VIRGIN ISLANDS

                               v.

                        ALEXANDER VIUST,
                                                                      Appellant

                           ___________

             On Appeal from the District Court of the
                Virgin Islands, Appellate Division
                 (D.C. Crim. App. No. 96-242-1)

District Judges: The Honorable Raymond L. Finch; the Honorable Thomas K. Moore;
and the Honorable Patricia D. Steele, Territorial Court Judge, sitting by designation
                           ___________

                Submitted Pursuant to LAR 34.1(a)
                      Monday, May 13, 2002
Before: AMBRO and FUENTES, Circuit Judges, and GARTH, Senior Circuit Judge

                  (Opinion Filed: June 4, 2002)



                      ___________________




                    _______________________

                      OPINION OF THE COURT
                    ________________________

FUENTES, Circuit Judge:
     After a jury trial in the Territorial Court of the Virgin Islands, defendant,
Alexander Viust, was convicted of one count each of first degree murder and first degree
assault. Viust was sentenced to life imprisonment for the murder conviction and a fifteen
year term for the assault conviction. On appeal to the District Court of the Virgin Islands,
Appellate Division, Viust challenged, among other things, the trial court’s denial of his
pretrial motion to suppress evidence against him and the trial court’s denial of his motion
for a new trial based on newly discovered evidence.
     In a per curiam opinion, the Appellate Division affirmed Viust’s conviction. See
Anderson v. Gov’t of the Virgin Islands, Crim. App. No. 1996-242 (D.V.I. 2001). Upon
a thorough review of the record on appeal, we discern no error and, therefore, we affirm
the judgment of the Appellate Division.
                               I
     On November 30, 1994, the Government filed an information charging appellant
Alexander Viust with murder in the first degree of Malik Meyers and assault with a
deadly weapon upon George Van Holten, each in relation to a shooting that took place
on January 9, 1994, in the Paul M. Pearson Gardens Housing Complex ("PMP"). The
government contended that the shootings were the result of a rivalry between two
competing street gangs, the "West Side Posse" and the "Hospital Ground Posse," and
that Robbie Smalls, the leader of the West Side Posse, had ordered the killing of Meyers
and Van Holten.
     The government’s case against Viust relied heavily on the testimony of Viust’s
cousin, Danny Guzman. The trial testimony established that on January 8, 1995, Viust,
his co-defendant Avery Anderson, Robbie Smalls and one other individual, all members
of the West Side Posse, attended a jam session above a Wendy’s restaurant in St.
Thomas. At the jam, Viust saw his cousin, Danny Guzman, and told him to leave
because "something was going down." Guzman testified that he saw that the four were
armed with guns and so decided to heed Viust’s advice and to leave the area. As he was
leaving, he saw the four men, joined by one other, conferring at a street corner.
     Meanwhile, Meyers and Van Holten, whom the police believed to be members of
the Hospital Ground Posse, left the jam and walked toward home, crossing through PMP.
Danny Guzman happened to be walking behind the two at some distance. Guzman
testified that he next saw Viust and Anderson run toward Meyers and Van Holten as they
crossed a basketball court in PMP. Guzman stated that Viust had a gun in each hand, one
a 9 mm and the other a 32 caliber, and that Anderson carried a TEK-9, a semiautomatic
pistol that uses a 10 to 50 round magazine.
     Guzman saw Viust run to the bleachers along the basketball court and begin
firing while Anderson ran directly behind Meyers and Van Holten and opened fire.
Meyers was shot and killed instantly, while Van Holten was shot fifteen times and
seriously injured.
     Immediately after the shooting, Guzman walked away from the basketball court,
toward his aunt’s apartment in PMP. As he approached, he ran into Viust, who also lived
there. Guzman saw two handguns stuck in Viust’s waistband. Guzman exclaimed, "I just
saw what happened." Viust replied, "I ain’t got nothing to do with it. Partner want to do
it by [him]self. Avery (Anderson) deal with it [him]self."
     As this shooting was taking place, Smalls, the West Side Posse’s leader, walked
up to a truck full of young men in Mandela Circle and shot into it, killing one person and
wounding another. Smalls was then shot himself by an off-duty police officer and chased
in the direction of PMP. While searching for Smalls, police came upon Meyers and Van
Holten, sprawled on the ground near the basketball court in PMP.
     Homicide Detective Granville Christopher responded to the PMP shooting and
then proceeded to the hospital to locate and interview witnesses. In the hospital parking
lot, Christopher found about twelve witnesses to the Mandela Circle shooting, standing
near the truck into which Smalls had shot. The witnesses began to describe to
Christopher what had occurred. They all claimed to have seen a "Spanish or Arab"
looking man conferring with Smalls immediately prior to the shooting.
     While Christopher was speaking to these witnesses, Viust pulled up to the
hospital, in a car that Christopher recognized was owned by Smalls. Several of the
witnesses immediately identified Viust as the "Spanish or Arab" looking man who had
been with Smalls immediately prior to the truck shooting. They yelled to Christopher to
"stop the car! Stop the car! That guy was in the shooting!" Based on these statements and
his knowledge of recent gang-related activity between the two rival "posses,"
Christopher arrested Viust in connection with the Mandela Circle murder.
     While Viust was in custody, police performed a gunshot residue test on his hands.
Although the results of that test were positive, Viust was released soon thereafter. He
was later picked up and, in November 1994, was charged with the murder and assault at
PMP.
                               II
     On April 5, 1995, Viust filed a motion to suppress evidence, namely the results of
the gunshot residue test. Viust claimed that the police had lacked probable cause when
they had initially arrested him for the Mandela Circle truck shooting. As a result, Viust
argued, any evidence obtained with regard to that murder was inadmissible as the fruit of
an illegal arrest. On March 2, 1996, the Territorial Court denied Viust’s motion to
suppress the results of the gunshot residue test. A motion to reconsider that decision was
also denied by the Territorial Court.
     On May 20, 1996, after a seven day jury trial, Viust was convicted, along with co-
defendant Anderson, of the murder of Meyers, and of aggravated assault against Van
Holten. On May 24, 1996, Viust and Anderson filed a motion for a new trial, pursuant to
Fed. R. Crim. P. 33, claiming that the Government had denied them the opportunity to
interview, prior to trial, Danny Guzman ("Guzman"), an eyewitness to the shooting, who
later testified for the Government at the trial.
     On July 10, 1996, both Viust and Anderson were sentenced to life imprisonment
for the murder charge and fifteen years for the assault charge. On August 9, 1996, Viust
moved to "expand and supplement" his motion for a new trial to include allegedly newly
discovered evidence. Viust claimed to have only recently discovered the identity of
Andrew "Danny" Williams, a friend and co-eyewitness with Guzman to the shooting.
Viust also offered Danny’s newly obtained affidavit, containing statements that
contradicted Guzman’s testimony.
     On September 20, 1996, the Territorial Court denied Viust’s motion for a new
trial. The Court determined that Viust’s failure to discover "Danny’s" identity prior to
trial was due primarily to the defendant’s lack of diligence rather than to any alleged
intransigence on the part of the Government.
      On October 9, 1996, Viust timely filed an appeal to the District Court of the Virgin
Islands, Appellate Division. Viust presented four claims, including two that are relevant
to this appeal. The District Court rejected all of Viust’s arguments and upheld his
conviction by the Territorial Court.
                              III
     The District Court for the Virgin Islands, Appellate Division, had jurisdiction to
review the orders of the Territorial Court under 4 V.I.C. 33. We exercise jurisdiction
over Viust’s appeal from the Appellate Division under 48 U.S.C. 1613a (c). Viust now
challenges the trial court’s denial of his pretrial motion to suppress evidence and the trial
court’s denial of his motion for a new trial based on newly discovered evidence. Our
review of a determination of probable cause for a warrantless arrest or search is made de
novo. United States V. Harple 202 F.3d 194, 196 (3d Cir. 1999). We review a trial
court’s denial of a Rule 33 motion for a new trial based upon newly discovered evidence
for abuse of discretion. See Gov’t of the Virgin Islands v. Lima, 774 F.2d 1245 , 1250
(3d Cir. 1985)
                               IV
     We turn first to Viust’s contention that the Territorial Court erred in denying his
motion to suppress the results of the gunshot residue test. Viust argues, once again, that
the police had lacked probable cause when they arrested him for the Mandela Circle
shooting and, as a result, evidence taken while Viust was under arrest for that crime was
inadmissible as the fruit of an illegal arrest.
     In reviewing Viust’s motion to suppress, both the District Court and the Territorial
Court concluded that, "taken in their totality, the facts and circumstances known to the
arresting officer at the time Viust was arrested were sufficient to warrant a prudent
person to believe that Viust had committed an offense in connection with the Mandela
Circle shooting." App. at 18. See also Merkle v. Upper Dublin School District, 211 F.3d
782, 789 (3d Cir., 2000) (Probable cause to arrest exists where "[at the time] the arrest
[is] made... the facts and circumstances within the arresting officer’s knowledge and of
which they had reasonably trustworthy information were sufficient to warrant a prudent
man in believing that" the arrestee had violated the law).
     After a thorough review of the record, we affirm the rejection of Viust’s motion to
suppress the gunshot residue evidence for substantially the same reasons stated by the
Territorial Court. We write further on this subject simply to note that this Court has
previously concluded that the "knowledge of a credible report from a [single] credible
eyewitness" can be sufficient to demonstrate probable cause for a warrantless arrest. Id.,
at 790. The statements of several of the eyewitnesses to the Mandela Circle shooting
identifying Viust, along with Detective Christopher’s prior knowledge of Viust’s
affiliations and recent gang-related violence, were more than enough to meet this
Circuit’s standard for probable cause.
     We next address Viust’s contention that the Territorial Court abused its discretion
in denying his Rule 33 motion for a new trial that was based upon the allegedly newly
discovered evidence, namely the identity and affidavit of "Danny." In denying Viust’s
motion, the Territorial Court noted that the defense had in its possession, at least six
months prior to trial, Guzman’s statement that he was with a friend, also named "Danny,"
on the night of the shooting. The Court further reasoned that:
        Defendant Viust could easily have discovered Williams’ identity. The
        mention of "Danny" in the presence of Guzman on the night of the
        crimes would [have] implicate[d] Williams, a good friend of both
        Guzman and Viust, as a plausible choice. Viust knew Guzman was
        coming to testify against him; therefore, all of Guzman’s statements
        warranted intense scrutiny for purposes of cross-examination. Thus, the
        information was available to Viust. Knowing Williams’ identity, how
        long would it take for someone to find "a good friend of many years"
        on St. Thomas?

App. at 867. Accordingly, the Territorial Court held that Viust had failed to meet his
burden for obtaining a new trial based on newly discovered evidence.
     On appeal, the District Court determined that the record clearly supported the trial
court’s finding that Viust’s counsel was served by mail with Guzman’s statements at
least six months before trial, and that the defense had ample opportunity to discover the
identity of "Danny." The Court further reasoned that, even assuming that defense
counsel did not realize Danny’s identity and significance until Guzman testified at trial,
nothing in the record showed that defense counsel either requested or were denied any
additional time to locate this supposedly key eyewitness prior to the end of trial.
Therefore, the District Court concluded that "given the facts [that were] before the
[Territorial Court], we can easily conclude that the trial judge did not abuse his
discretion." App. at 31.
     We find the analysis of this issue by both the Territorial and the District Court to
be well-reasoned and persuasive and we therefore affirm substantially for the reasons
stated by each.
                               V
     In conclusion, we now affirm the decision of the District Court, Appellate
Division, for the reasons stated herein.




_____________________________
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.
                                        By the Court,

                                                                       /s/ Julio M. Fuentes
                                        Circuit Judg